      Case 2:15-cv-00110-DB-PMW Document 273 Filed 12/18/18 Page 1 of 3




Jeffrey J. Hunt (5855) (jhunt@parrbrown.com)
David C. Reymann (8495) (dreymann@parrbrown.com)
Cheylynn Hayman (9793) (chayman@parrbrown.com)
Stephen C. Mouritsen (16523) (smouritsen@parrbrown.com)
Jeremy M. Brodis (16006) (jbrodis@parrbrown.com)
PARR BROWN GEE & LOVELESS, P.C.
101 South 200 East, Suite 700
Salt Lake City, Utah 84111
Telephone: (801) 532-7840
Facsimile: (801) 532-7750

Attorneys for Defendants Bold Films LP, Bold
Films Productions, LLC, Open Road Films, LLC,
NBCUniversal Media, LLC, and Universal Studios
Home Entertainment LLC


                       IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF UTAH, CENTRAL DIVISION


RICHARD DUTCHER,                                    AMENDED PRETRIAL
                                                    SCHEDULING ORDER
               Plaintiff,

v.

BOLD FILMS LP, BOLD FILM                            Case No. 2:15-cv-110-DB-PMW
PRODUCTIONS, LLC, OPEN ROAD FILMS,
LLC, NBCUNIVERSAL MEDIA, LLC, and                   Judge Dee Benson
UNIVERSAL STUDIOS HOME                              Magistrate Judge Paul M. Warner
ENTERTAINMENT LLC,

               Defendants.


       Based upon the stipulation of the parties, and for good cause appearing, the Court hereby

amends its Stipulated Pretrial Scheduling Order (Dkt. 242) as follows:
        Case 2:15-cv-00110-DB-PMW Document 273 Filed 12/18/18 Page 2 of 3




         1.      Pretrial Disclosures.1 Pretrial disclosures and objection deadlines are as follows:

Plaintiff’s Rule 26(a)(3) Pretrial Disclosures and Rule 32(a) and (b) Objections:

        Plaintiff’s pretrial disclosures:                 February 5, 2019

        Defendants’ objections and counter                February 19, 2019
        designations:

        Plaintiff’s objections and counter-counter        February 26, 2019
        designations:

Defendants’ Rule 26(a)(3) Pretrial Disclosures and Rule 32 Objections:

        Defendants’ pretrial disclosures:                 February 19, 2019

        Plaintiff’s objections and counter                March 5, 2019
        designations:

        Defendants’ objections and counter-counter        March 12, 2019
        designations:

         2.      Jury Instructions, Special Verdict Form, Voir Dire, Jury Questionnaire. By

February 25, 2019, after meeting and conferring, the parties shall file proposed jury instructions,

voir dire questions to add to the Court’s standard questions, a special verdict form, and any

proposed jury questionnaire. Each proposed instruction shall be numbered, indicate whether the

instruction is stipulated or contested, and contain citations to authority. The parties shall also

indicate whether the special verdict form, voir dire questions, and jury questionnaire, or parts

thereof, are stipulated or contested. Any objections and grounds therefor to the foregoing shall

be filed by March 4, 2019.

         3.      Motions in Limine. All motions in limine shall be filed by February 15, 2019.

Oppositions shall be filed by March 1, 2019. Replies shall be filed by March 8, 2019.



1
    All service deadlines shall be via email and at or before 5:00 p.m. Mountain Time.


                                                     2
        Case 2:15-cv-00110-DB-PMW Document 273 Filed 12/18/18 Page 3 of 3




          4.           Final Pretrial Conference. The Court shall hold a final pretrial conference on

March 19, 2019 at 2:30 p.m. During the pretrial conference, the Court will hear arguments on

any pending pretrial motions and any contested items regarding jury instructions, the special

verdict form, voir dire, or the jury questionnaire.

          5.           Jury Trial. The jury trial in this matter is set for April 15, 16, 17, 18, 19, 22, 23,

24, 25 and 26, 2019.

          DATED this 18th day of December 2018.

                                                      BY THE COURT:



                                                      Judge Dee Benson
                                                      United States District Judge


APPROVED AND STIPULATED:

STEPHEN SILVERMAN LAW

/s/ Stephen Silverman
(signed by filing attorney with permission)
Stephen Silverman

Attorneys for Plaintiff Richard Dutcher




4830-9231-0146, v. 1




                                                          3
